DETAILED ACTION
Office Action Summary
Claims 1-21 are pending in the instant application.
Claims 1-21 are rejected under 35 USC § 103.
Instant office action is in response to applicants arguments filed 3/17/2022.  Applicant’s arguments have been considered but are not persuasive.  See arguments section below.

Applicant’s arguments and Examiner’s Response
Applicant’s arguments filed 3/17/2022 have been considered but are not persuasive.  Applicant argues that the cited prior art does not teach “signing the Al model having the embedded watermark to generate a signature” however, examiner disagrees as Rouhani ‘605, teaches A digital watermark of a machine learning model is embedded in and extracted from the model so the result is the signed application as the watermark is imbedded in it.  Applicant is not clear on what signing the AI model means, and states that is has a watermark imbedded which is how the examiner is reading the art on the claim)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 rejected under 35 U.S.C. 103 as being unpatentable over Rouhani et al., US 2021/0019605 (hereinafter "Rouhani ‘605") in view of Rouhani et al., US 2020/0193274 A1 (hereinafter “Rouhani ‘274”).

As per claims 1, 8 and 15, Rouhani ‘605 teaches in response to a request received by a data processing (Rouhani ‘605, teaches A digital watermark of a machine learning model is embedded in and extracted from the model, and the presence of the watermark is based on the output of the model, [0038] line 14, [0042] lines 6-15)
embedding the watermark onto the Al model; (Rouhani ‘605, teaches A digital watermark of a machine learning model is embedded in and extracted from the model, and the presence of the watermark is based on the output of the model, [0038] line 14, [0042] lines 6-15)
signing the Al model having the embedded watermark to generate a signature; and (Rouhani ‘605, teaches There may be a signature that uniquely identifies the machine learning model, and the presence of the signature is based on the output of the model, [0041] line 1, [0042] line 11)
returning the signature and the Al model having the embedded watermark back to the application, wherein the signature is used to verify the watermark and/or the Al model. (Rouhani ‘605, teaches Using Watermarking Keys, there may be a signature that uniquely identifies the machine learning model, and the presence of the signature is based on the output of the model, [0040] line 12, [0041] line 1, [0042] line 11)
But Rouhani ‘605 does not teach accelerator
However Rouhani ‘274 teaches NN Accelerator in figure 1
Rouhani ‘605 and Rouhani ‘274 are analogous art because they are from the same field of endeavor, namely that of using machine learning/AI models for data processing operations. Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Rouhani ‘605 and Rouhani ‘274 before them, to modify the method in Rouhani ‘605 to include the teachings of Rouhani ‘274, namely to use accelerators to include an extracted watermark in the output of the AI model. 

As per claims 2, 9 and 16, Rouhani ‘605 in view of Rouhani ‘274 teaches further comprising generating the Al model by training the Al model based on a set of training data. (Rouhani ‘605, [0009])

As per claims 3, 10 and 17 D1 teaches further comprising: receiving a pre-trained Al model; and retraining the Al model by training the Al model based on a set of training data. (Rouhani ‘605, [0011])

As per claims 4, 11 and 18, D1 teaches wherein signing the Al model having the embedded watermark comprises: generating a security key pair by a security unit of the DP accelerator; generating a hash for the Al model having the embedded watermark; encrypting the hash using a private key of the security key pair to sign the Al model having the embedded watermark. (Rouhani ‘605, [0040]-[0041])

As per claims 5, 12 and 19, D1 teaches wherein a public key of the security key pair is used to decrypt the hash to verify the signature for the watermark and/or the Al model. (Rouhani ‘605, [0040]-[0041])

As per claims 6, 13 and 20, D1 teaches extracting the watermark from the Al model; and verifying the both the extracted watermark and the signature for a two-factor verification. (Rouhani ‘605, [0040]-[0041])

As per claims 7, 14 and 21, D1 teaches wherein the security unit includes a root credential hardened onto the security unit, wherein the security key pair is a plurality of key pairs generated based on the root credential of the security unit and the security key pair is selected by the watermark algorithm to sign the Al model having the embedded watermark. (Rouhani ‘605, [0038]-[0041])

Other Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang et al., US 2020/0019857 A1 teaches “A NN is trained using a cost function that places constraints on weights in the NN. The constraints are based on key(s) and cluster center(s) of the weights. The training embeds a capability to produce signature(s) corresponding to the key(s). Information is output that corresponds to the trained NN for testing a NN to determine if the tested NN is or is not verifiable as the trained NN. A NN is tested using the key(s) to determine output signature(s). The output signature(s) are compared, using a metric, with other signature(s) that correspond to the key(s). Based on the comparison, it is determined whether the NN is or is not verified as a known NN with the embedded capability to produce specific signatures corresponding to the key(s). In response to the NN being determined to be verified as the known NN, the NN is reported as being verified.”
Buer et al., US 2021/0254537 A1 teaches “A method and system for secure and scalable key management for cryptographic processing of data is described herein. In the method, a General Purpose Cryptographic Engine (GPE) receives key material via a secure channel from a key server and stores the received Key encryption keys (KEKs) and/or plain text keys in a secure key cache. When a request is received from a host to cryptographically process a block of data, the requesting entity is authenticated using an authentication tag included in the request. The GPE retrieves a plaintext key or generate a plaintext using a KEK if the authentication is successful, cryptographically processes the data using the plaintext key and transmits the processed data. The system includes a key server that securely provides encrypted keys and/or key handles to a host and key encryption keys and/or plaintext keys to the GPE.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492